EXAMINER’S COMMENT
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 27, 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810260408.0 application as required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-5  are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…according to differences among NMR (nuclear magnetic resonance) T1-T2 maps of kerogen, oil-adsorbed kerogen, clay minerals of different water-containing conditions, shale, dry shale sample, oil-saturated shale sample and water-saturated shale sample, establishing a classification scheme for each hydrogen-bearing component and a quantitative characterization method for fluid components of the organic-rich shale…”
(Claims 2-5 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 10,156,531 B2 to Kwak et al. discloses an evaluation method for hydrogen-bearing components, porosity and pore size distribution of organic-rich shale.  The method essentially comprises all the features recited in claim 1, except for the allowable subject matter.
As shown in fig. 3 (reproduced below) and as described in Col. 5, lines 17-43, Kwak essentially discloses, because NMR signals (= NMR relaxation times T1 and/or T2) of organic matters and clay mineral structural water exist in the organic-rich dry shale sample, with a T2 distribution of the organic-rich shale after being saturated with oil as a target and a T2 distribution of the dry shale sample as a basement, subtracting the basement (by comparing the two T2’s), and obtaining a T2 distribution of oil in pores; and, based on the T2 distribution of oil in the pores, evaluating the porosity and the pore size distribution of the organic-rich shale (=  evaluating connectivity of the pores in the shale).
Kwak appears able to evaluate/estimate porosity and pore size distribution of an organic-rich shale by just simply comparing the T2 distribution of the organic-rich shale after being saturated with oil as a target with the T2 distribution of the dry shale sample as a basement (without requiring the allowable subject matter).

    PNG
    media_image1.png
    1137
    325
    media_image1.png
    Greyscale

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 26, 2022